Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Currently no claim is understood/recognized as being generic to the following disclosed patentably distinct species: 

Species 1:  Fig[s] 7, 8, 9, 9a, 9b, – illustrates an arrangement of the first and second partitions T1 and T2 adjacent to each other along X direction or/and Y direction in a power chip.

Species 2:  Fig[s] 9b , – illustrates an arrangement of the first partitions T1 and the second partitions T2 disposed alternatively along another curve, for example, a closed loop, specifically, a polygon or an oval. More specifically, the lines connecting geometric centers of the adjacent first partition T1 and second partition T2 may form a hexagonal shape or a circle.

Species 3:  Fig[s] 9c, –  illustrates an arrangement of the first partitions T1 and the second partitions T2 are disposed alternatively along a curve, for example, an open curve, more specifically, an arc or a polyline. 

Species 4:  Fig[s] 9d,16, 16b, 16c, 16d, – illustrates an arrangement of  the first driving circuits 105 closely adjacent to the first partitions T1 and the second driving circuits 106 closely adjacent to the second partitions T2.

Species 5:  Fig[s] 10, 11, – illustrates an arrangement of the first and second partitions T1 and T2 integrated in the wafer region 101 and the metal region 102 provided above the first and second partitions T1 and T2.

Species 6:  Fig[s] 13, 14a, 14b, 15a, 15b, 15c, – illustrates an arrangement of the first and second partitions T1 and T2 integrated between the wafer region 101 and the metal region 102, wherein the wafer region 101 includes a P type substrate layer 1011 and an N type insulating layer 1012.

Species 7:  Fig[s] 9e, 9f, 16a, 16e, – illustrates an arrangement of the first driving circuits 105 and the second driving circuits 106 adjacent to each other between the first and second partitions T1 and T2. 

Species 8:  Fig[s] 17, – illustrates an arrangement of the first driving circuit 105 and the second driving circuit 106 disposed in the same layer with the partition above the metal region 102. 

The species are independent or distinct for the distinctions highlighted above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
The genus invention is a power chip with different arrangements of the first driving circuits 105 and the second driving circuits 106 and the first and second partitions T1 and T2. as shown above are an alternative species for arranging the first driving circuits 105 and the second driving circuits 106 and the first and second partitions T1 and T2.
the species are mutually exclusive because the specification does not disclose that the proposed species to employed together.  
the inventions have acquired a separate status in the art in view of different arrangements of the first driving circuits 105 and the second driving circuits 106 and the first and second partitions T1 and T2 in a power chip.
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896